Citation Nr: 1113929	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  08-26 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to January 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.



FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss, which first manifested many years after service, is not causally related to active service.

2.  The Veteran's tinnitus, which first manifested many years after service, is not causally related to active service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. § 3.385 (2010).

2.  Service connection for tinnitus is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

One of the matters the Board must address is which issue or issues are properly before it at this time.  Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement (NOD) and completed by a substantive appeal after a statement of the case (SOC) is furnished to the claimant.  In essence, the following sequence is required: There must be a decision by the RO, the claimant must express timely disagreement with the decision (NOD), VA must respond by explaining the basis for the decision to the claimant (SOC), and finally, the claimant, after receiving adequate notice of the basis of the decision, must complete the process by stating his or her argument in a timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

The Board notes that the RO's March 2007 rating decision on appeal addressed several claims.  In July 2007, the Veteran timely filed an NOD with respect to the two issues listed on the title page as well as the initial rating assigned following an award of service connection for posttraumatic stress disorder (PTSD).  The RO furnished the Veteran an SOC on these issues in August 2008.

In September 2008, the Veteran submitted a VA Form 9 wherein he checked a box indicating that he was limiting his appeal to the issues of hearing loss and tinnitus.  See September 2008 VA Form 9, Box 9B.  The Veteran also presented argument in support of these claims, and made no argument whatsoever regarding the appropriate initial rating for PTSD.  

As such, the Board finds that there is no ambiguity regarding the Veteran's intent to decline an appeal on the PTSD claim.

The Veteran seeks service connection for hearing loss and tinnitus.  He describes excessive military noise exposure while serving as a combat engineer in the Republic of Vietnam during the Vietnam War, which included operation of heavy machinery, chainsaws and detonation of explosives.  Additionally, he fired 50-caliber machine guns and the M60, and had been in close proximity to artillery and cannon fire on a daily basis.

With respect to postservice noise exposure, the Veteran has provided conflicting information to VA.  At a VA Compensation and Pension (C&P) examination in December 2006, the Veteran reported long-standing civilian noise exposure as a weyerhauser, tireman, and truck driver without the use of hearing protection.  Furthermore, he had engaged in seasonal hunting most of his life without wearing hearing protection.

However, in a VA Form 21-4138 filed in July 2007, the Veteran explained that he only fired a "couple bullets each year" when hunting, had only worked for one month in a machinery shop wherein he was required to wear hearing protection, and worked the remainder of his career driving freight trucks which were no noisier than a car.  His tireman job involved use of a tire machine and putting air in tires, which was no noisier than air being released from a tire.

The Veteran also reports the onset of tinnitus during service.

In support of his claims, the Veteran argues that his audiometric examinations demonstrate a decrease in hearing acuity over the course of his military career.  He cites to treatise information which describes sensorineural hearing loss as being due to irreversible, permanent damage to the inner ear and auditory nerve.  He opines that his particular hearing loss pattern is the type commonly associated with intense noise exposure, which only occurred during service.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, such as sensorineural hearing loss, may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.309(a).  See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995 (characterizing high frequency sensorineural hearing loss as an organic disease of the nervous system).

Under VA regulations, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the veteran.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see also Collette v. Brown, 82 F.3d 389, 392 (1996).

Section 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat veteran; it aids them by relaxing the adjudicative evidentiary requirements for determining what happened in service. A veteran must still establish his or her claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17- 19 (1999).

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the United States Court of Appeals for Veterans Claims (Court) emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, lay witness testimony is permissible in the form of opinions or inferences when (a) rationally based on the perception of the witness and (b) helpful to a clear understanding of the witness' testimony or the determination of a fact in issue.  Otherwise, in matters involving scientific, technical or other specialized knowledge, Fed.R.Evid 702 requires that an opinion be provided by a witness qualified as an expert by knowledge, skill, experience, training or education. 

The Veteran's service records show that he had a military occupational specialty as a combat engineer.  He served for 11 months in the Republic of Vietnam during the Vietnam War.  His June 1969 induction examination included audiometric testing which was reported as follows:


250
256
500
512
1000
1024
2000
2048
3000
2896
4000
4096
6000
6144
8000
8192
RIGHT
-
0
0
5
-
0
-
-
LEFT
-
0
0
0
-
15
-
-

The Veteran's service treatment records (STRs) do not reflect any lay report of decreased hearing acuity and/or tinnitus.  On his January 1972 separation examination, the Veteran reported being in "good health" with a past history significant only for malaria treated in service.  His audiometric testing was reported as follows:


250
256
500
512
1000
1024
2000
2048
3000
2896
4000
4096
6000
6144
8000
8192
RIGHT
-
10
10
10
-
15
-
-
LEFT
-
10
10
10
-
15
-
-

Overall, the Veteran's STRs do not provide any direct evidence in support of these claims, failing to reflect lay or medical evidence of bilateral sensorineural hearing loss and/or tinnitus being present in service.  To the contrary, the audiometric testing provides evidence against the hearing loss claim as it reflects normal hearing at separation for purposes of 38 C.F.R. § 3.385.

Postservice, the Veteran's private medical records do not reflect any lay or medical evidence of decreased hearing acuity and/or tinnitus prior to the filing of these claims in March 2006.  

The post-service medical records, overall, provide evidence which tends to support a nonservice-connected origin, showing that the Veteran did not seek treatment or report audiology problems for more than 30 years after his separation from service.  This evidence is not consistent with a finding of recurrent and/or persistent hearing loss and/or tinnitus since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

As there is no credible evidence of sensorineural hearing loss within the first postservice year, the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 do not apply.

In December 2006, the Veteran underwent VA C&P audiology examination with benefit of review of his claims folder.  The VA examiner commented that STRs reflected hearing within normal limits on the entrance and separation examinations, and were absent for complaints of hearing loss or tinnitus.  At that time, the Veteran reported unprotected military noise exposure as a combat engineer as well as a history of long-standing civilian noise exposure as a weyerhauser, tireman, and truck driver without the use of hearing protection.  Furthermore, he had engaged in seasonal hunting most of his life without wearing hearing protection.  He denied any middle ear pathology, vertigo, head/ear trauma or family history of hearing loss.  He further denied a history of tinnitus, and did not report current complaints of tinnitus.

Following audiometric examination, the VA audiologist diagnosed bilateral sensorineural hearing loss and opined that the Veteran's hearing loss and tinnitus were not caused by or a result of military service.  This opinion was based upon the documented normal hearing during service and the denial of current tinnitus complaints as well as clinical experience and expertise. 

Thereafter, the Veteran submitted a statement in September 2008 essentially alleging that the December 2006 VA C&P report was based upon an inaccurate factual basis, as he now alleged the onset of tinnitus in service and denied significant civilian noise exposure.  See generally Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual basis holds little, if any, probative value).

The Veteran was afforded an additional VA C&P examination in January 2009 to specifically address the Veteran's contentions.  In addition to commenting that the Veteran's STRs demonstrated hearing within normal limits upon entry and separation from service, the audiologist indicated that the decreased auditory thresholds between these audiometric tests showed no significant degradation of hearing.  At this time, the Veteran did endorse current tinnitus which had its onset "years ago."  Following audiometric examination, the examiner diagnosed sensorineural hearing loss with normal middle ear status.  

On review of the entire evidentiary record, which included the audiometric results during service which showed normal hearing and no significant degradation of hearing between entry and separation from service, the absence of inservice complaints of hearing loss and/or tinnitus, and the pre and postservice history of noise exposure, the VA audiologist found that it was less likely as not that the Veteran's hearing loss and tinnitus was caused by or was the result of acoustic trauma during military service.

In this case, the Veteran has argued inadequacy of VA opinion based upon an assertion that his tinnitus first started during active service, and that his postservice occupational history did not involve significant noise exposure.  The Board must resolve this factual conflict in order to evaluate the probative value of the VA opinions in this case.  

On review of the medical evidence of record, the Board first finds that the credible lay and medical evidence establishes that the Veteran's currently diagnosed bilateral hearing loss and tinnitus first manifested many years after his discharge from service.

In this case, the Veteran's STRs reflect no lay or medical evidence of hearing loss or tinnitus.  At the time of his separation from service, the Veteran reported himself to be in good health and did not voice any complaints of tinnitus which is not consistent with his July 2007 assertion that his tinnitus had been present in service.  As indicated above, the Veteran first reported hearing loss and tinnitus in 2006, which is more than 30 years after his separation from service.  This evidence tends to show that tinnitus first manifested many years after service.

In July 2007, the Veteran clearly asserted that he has had "[t]innitus ever since Vietnam."  Yet, during a December 2006 VA C&P examination, he appeared to have denied a history of tinnitus.  During a January 2009 VA C&P examination, he reported a less clear explanation of having the onset of tinnitus "years ago."  Thus, the Veteran has provided inconsistent and unreliable assertions regarding the onset of his tinnitus, which is not surprising given that he is attempting to recall events more than 3 decades ago which is subject to the vagaries of memory with the passage of so many years.

The Board further notes the Veteran had the opportunity to fully discuss the circumstances regarding his noise exposure history as well as the onset of his hearing loss and tinnitus symptoms to a VA examiner in 2006.  This examiner is trained to elicit all information necessary to arrive at a fully informed decision, which was recorded in the resultant examination report.

Thereafter, the Veteran received notice of an unfavorable opinion and denial of his claims at which point he attempted to minimize the significance of his civilian occupational noise exposure, and alleged for the first time the onset of tinnitus during service.  As indicated above, these allegations are not consistent with the entire evidentiary record and chronologically appear in the record after receiving notice of adverse decisions.  The Board notes that a pecuniary interest is recognized as a factor which may affect the credibility of a claimant's statements.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board further notes that the Veteran has not alleged the manifestation of decreased hearing acuity and/or tinnitus during a combat event.  As such, the provisions of 38 U.S.C.A. § 1154(b) provide no benefit to the Veteran.

Overall, the Board finds that the Veteran's allegations of inservice onset for tinnitus and having an insignificant history of civilian noise exposure are not credible when viewed against the entire evidentiary record.

Based upon the accepted factual history, the Board finds that the January 2009 VA examiner's opinion is the most persuasive evidence in this case, reflecting a definitive opinion that the Veteran's current hearing loss and tinnitus disabilities are related to events during service.  This examiner based this opinion upon an accurate factual history as found by the Board, which includes a history of noise exposure before, during and after service, normal audiometric results during service, an explanation that auditory threshold shifts shown on the service examinations had no significance, and the credible lay and medical evidence demonstrating the onset of hearing loss and tinnitus many decades after service.

The only opinion of record countering the VA audiologist's opinion is that of the Veteran himself.  The Veteran attributes his hearing loss and tinnitus to military noise exposure based upon his review of medical treatise literature.  The Veteran himself is not shown to be trained or educated in medicine, which clearly impacts his competence to speak to medical etiology matters.  In any event, his personal opinion and medical treatise information is greatly outweighed by the VA audiologist who has greater expertise and training than the Veteran in addressing these medical matters.  Notably, this audiologist is aware of the medical principles involved in this case and has applied those principles to the specific facts of this case, unlike a medical treatise document which only speaks to general medical principles.  See generally Sacks v. West, 11 Vet. App. 314 (1998) (a generic medical treatise evidence that does not specifically opine to the particular facts of the appellant's case holds little probative value).

In sum, the Board finds that the credible lay and medical evidence preponderates against these claims, outweighing the Veteran's allegations and opinions.  As such, the appeal regarding these claims is denied.  The benefit of the doubt rule does not apply.  Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

A pre-adjudicatory RO letter dated June 2006 fully satisfied the VCAA notice content and time requirements as it advised the Veteran of the types of evidence and/or information deemed necessary to substantiate his claims, and the relative duties on the part of the Veteran and VA in developing his claims.  This letter also advised the Veteran of the criteria for establishing an initial disability rating and effective date of award.

VA has a duty to assist a claimant in the development of the claims.  This duty includes assisting the claimant in the procurement of STRs and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, VA has obtained all relevant, identified, and available evidence.  The RO obtained the Veteran's STRs and all private and medical records identified by the Veteran as relevant to his claims.  

The Board notes that there is no showing that any records exist with the Social Security Administration which would be relevant to the issues on appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010) (more fully defining VA's duty to obtain only records from the SSA "that are relevant to the veteran's claim").  

Additionally, the RO obtained two separate opinions in this case, dated December 2006 and January 2009.  The January 2009 VA C&P examination report specifically reviewed the Veteran's arguments in this case and, importantly, discussed the significance (or lack thereof) of auditory threshold shifts from the time of service entrance and separation.  As held above, the Board finds that the January 2009 VA audiologist provided opinion based upon an accurate factual basis as found by the Board, and provides sufficient rationale to support the opinions expressed.  Overall, the Board finds that this examination report is adequate for rating purposes.

Notably, the Veteran has provided conflicting accounts regarding the onset of his tinnitus.  The Board has made a factual determination on this issue based upon review of the entire claims folder.  The VA examiner based her opinion on the same factual basis found true by the Board.  Thus, the Board finds no inadequacy of examination on this basis.

Overall, the Board finds that the evidence of record is sufficient to decide the claims being decided on appeal, and that there is no reasonable possibility that any further assistance would aid in substantiating these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

ORDER

Service connection hearing loss is denied.

Service connection tinnitus is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


